McDonald, judge.
Unlawfully transporting beer in a dry area is the offense, with punishment assessed at a fine of $250.
Notice of appeal was given on August 11, 1960.
From the record it appears that on August 10, I960,, appellant and his sureties entered into recognizance on appeal.
A recognizance entered into before notice of appeal was given is insufficient to confer jurisdiction on this court. Hallman v. State, 113 Tex.Cr.R. 100, 18 S.W. 2d 652; Ramirez v. State, 163 Tex.Cr.R. 491, 293 S.W.2d 653; Clepper v. State, 164 Tex.Cr.R. 89, 297 S.W.2d 172.
The appeal is dismissed.